Citation Nr: 0304175	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-09 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active duty for training from February 12 to 
April 2, 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned an initial 10 percent 
rating for bilateral pes planus, effective August 16, 1993, 
after granting service connection for this disability.


REMAND

The law requires that the Member of the Board who conducts a 
hearing on an appeal participate in any decision made on that 
appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2002).  In this case the veteran was advised that the 
Member of the Board who conducted her hearing had since left 
the Board.  She was thus advised of her right to a further 
Board hearing.  In January 2003 the veteran responded, 
indicating that she did in fact desire to attend another 
hearing.  She requested that she be scheduled for a video 
conference before a Member of the Board.

Accordingly, the case is REMANDED for the following:

The RO should schedule the veteran, in 
accordance with the docket number of her 
appeal, for a video conference hearing 
with a Member of the Board.  The veteran 
is advised that she has the right to 
submit additional evidence and argument 
on the matter in appellate status.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).



Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until she is otherwise notified 
by the RO.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


